                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

        Karl L. Covington Jr.,          )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             5:16-cv-00134-FDW
                                        )
                  vs.                   )
                                        )
         Jeffrey Duncan et al,          )
                                        )
            Defendant(s),               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 20, 2019 Order.

                                               August 20, 2019
